SCHWARTZ, Chief Judge.
The husband-appellant’s only contention on this appeal is that the amount of permanent periodic alimony granted below is excessive. Although he is admittedly well-able to afford it, he complains that the award is itself sufficient to support the 53-year-old wife without the necessity of her going to work after the dissolution. Even accepting arguendo the factual accuracy of this claim, in the light of all the circumstances demonstrated in the record, including that at his request the wife was not employed at any time during the parties’ 25-year marriage, and that it was terminated because the husband desired to do so, we surely cannot find that the trial court abused its discretion, much less committed an error of law, in making the challenged award. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Forster v. Forster, 436 So.2d 966 (Fla. 3d DCA 1983), and cases cited; Colucci v. Colucci, 392 So.2d 577 (Fla. 3d DCA 1980); Cowan v. Cowan, 389 So.2d 1187 (Fla. 5th DCA 1980), rev. denied, 397 So.2d 777 (Fla.1981); McCloskey v. McCloskey, 359 So.2d 494 (Fla. 4th DCA 1978), cert. denied, 368 So.2d 1370 (Fla.1979).
Affirmed.